DETAILED ACTION
Claims 1-10 are pending in the current application

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et al. (Pub. No. US 2019/0354467 A1), Myers (Patent No. US 6,601,020 B1), Chikovani et al. (Patent No. US 9,372,842 B2), Yanasaki et al. (Pub. No. US 2011/0029971 A1) and Mukai et al. (Pub. No. US 2005/0262412 A1).

As to claims 1 and 6, Wiener discloses a system for unlimited generation of load agents to dynamically simulate a load to an application under test (AUT) during use of the application, the system comprising: one or more control circuits configured to implement a plurality of agent test virtual machines (VMs) each cooperatively configured to simulate a load to the application under test (AUT) during the use of the application, and when executed, each of the plurality of agent test virtual machines provides (Wiener [0003] lines 1-5, [0067] lines 1-7 and [0153] lines 1-13; which shows a testing device, which can be viewed as a computer device that can have its functionality simulated by VMs, being able to simulate a plurality of loads for the application/software under test) : 
a user interface configured to receive at least a first user input corresponding to a simulated load (Wiener [0029] lines 1-3 and [0153] lines 6-13; which shows a user interface and being able to transmit the testing inputs to the test that can simulate usage thus viewed as corresponding to a number of user of simulated load); and
a main control circuit coupled to the one or more control circuits and the database, the main control circuit configured to execute in parallel the load testing tool associated with each of the plurality of agent test VMs, wherein the main control circuit is further configured to (Wiener [0007] lines 12-15, [0151] lines 1-6 and [0153] lines 6-13; which shows a computing device/main control circuit device that includes storage/database and tied to testing device viewed as types of control circuit, where the testing is able to be parallelizable thus viewed as executable in parallel the testing that can be associated with the simulated load):
send the execute signal to at least one of the one or more free agent test VMs to cause the at least one of the one or more free agent test VMs to initiate simulating the load to the AUT (Wiener [0153] lines 1-13; which shows the execution of the testing device including the simulation of load thus viewed as including the initial signal associated with execution where the specifics of the free and running test vms can be seen in more detail disclosed below).

Wiener does not specifically disclose wherein the first user input corresponds to a number of users of simulated load and  a load testing tool stored in a local memory associated with the agent test VM and has a fixed load based on the number of users input by a user.

However, Myers discloses wherein the first user input corresponds to a number of users of simulated load and a load testing tool stored in a local memory associated with the agent test VM and has a fixed load based on the number of users input by a user (Myers Col. 3 lines 4-12 and 33-39 and Col. 15 lines 35-41; which shows that the load request contains a number of simulated user thus viewed as fixing the load on the testing tool based on the number of users of the simulated load where the code associated with testing tool/load cells can be stored in memory, where it is seen specifically disclosed above the associated with the load testing of the test VMs used to simulate the load).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Myers showing the specifics of number of users simulated load, into the load testing system of Weiner for the purpose of increasing usability by being able to provided further simulated options thus create a more accurate simulation, as taught by Myers Col. 14 lines 35-41.

Wiener as modified by Myers does not specifically disclose a database coupled to the plurality of agent test VMs and configured to store a first table and a second table.

However, Chikovani discloses a database coupled to the plurality of agent test VMs and configured to store a first table and a second table (Chikovani Col. 4 lines 19- 29 and claim 23; which is able to show the specifics of a database including a plurality of tables where identification information can be swapped between the two tables thus showing some in active running and other waiting in a workspace for editing).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Chikovani shows plurality of tables and being able to swap identification information into the active/executing plurality of testing devices of Wiener as modified by Myers, for the purpose of helping to ensure the security/stability of the two groups, as taught by Chikovani Col. 2 lines 1-5.

Wiener as modified by Myers and Chikovani does not specifically disclose wherein the first table comprises first identifiers associated with one or more free agent test VMs of the plurality of agent test VMs, wherein the one or more free agent test VMs correspond to those agent test VMs that are waiting to receive an execute signal to execute the load testing tool, wherein the second table comprises second identifiers associated with one or more running agent test VMs of the plurality of agent test VMs, and wherein the one or more running agent test VMs correspond to those agent test VMs that are currently in test mode simulating the load to the AUT; change a status of the at least one of the one or more free agent test VMs to a running agent test VM by moving a corresponding identifier associated with the at least one of the one or more free agent test VMs to the second table, wherein each of the one or more running agent test VMs is separately and in parallel executing corresponding load testing tool to simulate the load to the AUT.

which shows VM management table database that include identifier information associated with the VM indicating if it is inactive or active thus viewed as if it is running or not/waiting to run, where the specifics of the vm simulated load can be seen specifically disclosed above and the specifics of using two tables comprising identification information associated with them can be seen above thus together can be viewed of showing the two tables the comprises identifiers associated with active and inactive status of its associated test vm information); and 
change a status of the at least one of the one or more free agent test VMs to a running agent test VM by moving a corresponding identifier associated with the at least one of the one or more free agent test VMs to the second table, wherein each of the one or more running agent test VMs is separately and in parallel executing corresponding load testing tool to simulate the load to the AUT (Yamasaki [0101] lines 1-9; which shows the ability to change the status of the VM from inactive to active that involves the associated with the change in its table reflected information as well, thus in light of above disclosed information viewed as moving/swapping the identifiers to the other table where seen disclosed above the specifics of the parallel and thus separate execution of testing).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Yamasaki showing the use of tables in the managements of VM including information identifiers indication of status, into the vm testing of 


Wiener as modified by Myers, Chikovani and Yamasaki does not specifically disclose in response to a determination to increase an overall simulated load to the AUT, send the execute signal to another one of the one or more free agent test VMs to cause the another one of the one or more free agent test VMs to initiate simulating the load to the AUT, wherein the overall simulated load corresponds to an aggregate of the load simulated by each of the one or more running agent test VMs; and in response to a determination to decrease the overall simulated load to the AUT, send a stop signal to one of the one or more running agent test VMs on the second table to cause the one of the one or more running agent test VMs to stop simulating the load to the AUT, wherein a status of the one of the one or more running agent test VMs receiving the stop signal is changed from the running agent test VM to a free agent test VM by moving a corresponding identifier associated with the one of the one or more running agent test VMs to the first table.

However, Mukai discloses in response to a determination to increase an overall simulated load to the AUT, send the execute signal to another one of the one or more free agent test VMs to cause the another one of the one or more free agent test VMs to initiate simulating the load to the AUT, wherein the overall simulated load corresponds to an aggregate of the load simulated by each of the one or more running agent test VMs (Mukai [0006] lines 3-6 and claim 14; which shows in a simulated test system being able to add another emulation module to the testing simulation viewed as a determination to increase the overall load thus in light of above teachings of the simulated load associated with the VM viewed as being able to send a signal to add another VM simulation of load to the overall load to the inactive/free VMs, where it is known that overall being summation of all the other loads); and
in response to a determination to decrease the overall simulated load to the AUT, send a stop signal to one of the one or more running agent test VMs on the second table to cause the one of the one or more running agent test VMs to stop simulating the load to the AUT, wherein a status of the one of the one or more running agent test VMs receiving the stop signal is changed from the running agent test VM to a free agent test VM by moving a corresponding identifier associated with the one of the one or more running agent test VMs to the first table (Mukai [0006] lines 3-6 and claim 15; ; which shows in a simulated test system being able to remove an emulation module to the testing simulation, viewed as a decrease in the overall simulated information, thus acting as a stop signal to one of the modules, where in light of the above teachings of the simulated load associated with VM can be viewed as the modules being removed and as seen above the status of the VM is reflected in the table thus removing/stopping the vm can be viewed as changing is status to inactive and its associated table).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Mukai showing the testing can send increasing and decreasing load request, into the testing with simulated load system of Wiener as modified by Myers, Chikovani and Yamasaki for the purpose of increasing optimization of the use of testing equipment, as taught by Mukai [0005] lines 1-4.

As to claims 2 and 7 Wiener discloses wherein the load testing tool is configured to analyze and measure performance of the AUT under various loads, and wherein a load which shows being able to simulated varying loads and types of traffic thus viewed as showing workload and different traffic thus viewed as including hits and throughput).

Wiener does not specifically disclose that the various loads comprises active users of the AUT.

However, Myers discloses that the loads comprises active users of the AUT (Myers Col. 15 lines 35-41; which shows that the simulated load includes number of user).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Myers showing the specifics of number of users simulated load, into the load testing system of Weiner for the purpose of increasing usability by being able to provided further simulated options thus create a more accurate simulation, as taught by Myers Col. 14 lines 35-41.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener Myers, Chikovani, Yamasaki and Mukai as applied to claims 1 and 6 above, and further in view of Ghazaleh et al. (Pub. No. US 2005/006087 A1).

As to claim 3, Wiener discloses wherein the AUT a web application, a standalone application, (Wiener [0034] lines 1-7, [0035] lines 1-2 and [0153] lines 1-13; which shows the application can be viewed as web based applications and single/standalone application).



However, Ghazaleh discloses wherein the AUT comprises a retailer’s website and an e-commerce website (Ghazaleh [0035] lines 1-7; which shows that application can include e-commerce website and retailer website applications thus viewed as being part of the web application under test seen specifically disclosed above)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics retailer application website into the applications under test of Weiner as modified by Myers, Chikovani, Yamasaki, Mukai for the purpose of increasing usability by providing for more information applications that can be tested, as taught by Ghazaleh [0035] lines 1-7.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener Myers, Chikovani, Yamasaki and Mukai as applied to claims 1 and 6 above, and further in view of Helikar et al. (Patent No. US 9,405,863 B1) and Solomon (Pub. No. US 2017/0129349 A1).

As to claims 4 and 8 Weiner as modified by Myers, Chikovani, Yamasaki, Mukai does not specifically disclose wherein the user interface of the agent test VM is further configured to display graphical representations of effects of increasing and decreasing the overall simulated load to the AUT, wherein the main control circuit further comprises a main user interface configured to: receive a second user input corresponding to the overall simulated load to the AUT; receive a third user input; receive a fourth user input.

However, Helikar discloses wherein the user interface of the agent test VM is further configured to display graphical representations of effects of increasing and decreasing the overall simulated load to the AUT, wherein the main control circuit further comprises a main user interface configured to (Helikar Col. 3 lines 67- Col. 4 lines 3 and Col. 15 lines 10-16; which shows being able to graph the simulated data that can be input by a plurality of users, thus in light of above teaches showing the input to decrease and increase the load can be viewed as generating a graphical representation of that information):
receive a second user input corresponding to the overall simulated load to the AUT (Helikar Col. 3 lines 67- Col. 4 lines 3 and Col. 15 lines 10-16; which shows the plurality of user inputs being supplied where the specifics of user input corresponding to overall simulated load is seen specifically disclosed in the teachings above).
receive a third user input, receive a fourth user input (Helikar Col. 3 lines 67- Col. 4 lines 3 and Col. 15 lines 10-16; which shows a plurality thus viewed as including a third and fourth user input of data being received)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Helikar showing the plurality of user inputs associated with simulation system, into the simulation of load for testing system of Weiner as modified by Myers, Chikovani, Yamasaki, Mukai for the purpose of increasing usability by allowing for plurality of users to save, load, export, import data information used in the simulation, as taught by Helikar Col. 15 lines 3-16.

Weiner as modified by Myers, Chikovani, Yamasaki, Mukai and Helikar does not specifically disclose that the third user input corresponding to a percentage increase to the  in response to receiving the third user input, determine a count of the another one of the one or more free agent test VMs to send the execute signal; and in response to receiving the fourth user input, determine a count of the one of the one or more running agent test VMs to send the stop signal.

However, Solomon discloses a third user input corresponding to a percentage increase to the overall simulated load; and receive a fourth user input corresponding to a percentage decrease to the overall simulated load, and wherein the main control circuit is further configured to: in response to receiving the third user input, determine a count of the another one of the one or more free agent test VMs to send the execute signal; and in response to receiving the fourth user input, determine a count of the one of the one or more running agent test VMs to send the stop signal (Solomon [0135] lines 26-32; which shows being able to provide input for the desired load which can be provided as a percentage thus viewed as including an increase and/or decrease percentage and in response to the request increase/decrease the load as requested thus in light of information specifically seen disclosed above showing how the increase and decrease of the simulation of load is performed can be viewed as determining the appropriate amount of test VMs need to be activated or deactivated and sending the appropriate signal where the specifics of the plurality of users sending data/request can be seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the desired load by percentage of Solomon into the selecting desired load associated with testing of Weiner as modified by Myers, Chikovani, Yamasaki, .

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener Myers, Chikovani, Yamasaki and Mukai as applied to claims 1 and 6 above, and further in view of Mandal et al. (Patent No. US 9,014,191 B1).

As to claim 5, Weiner as modified by Myers, Chikovani, Yamasaki, Mukai does not specifically disclose wherein the first table comprises corresponding IP addresses of the one or more free agent test VMs, and wherein the second table comprises corresponding IP addresses of the one or more running agent test VMs.

However Mandal discloses wherein the first table comprises corresponding IP addresses of the one or more free agent test VMs, and wherein the second table comprises corresponding IP addresses of the one or more running agent test VMs (Mandal Col. 5 lines 45-54; which shows that the plurality of tables can contain VM ip address identification information, where it is seen specifically disclosed above the tables associated with the free VM and the running VM has associated tables with identification information associated with the VM thus viewed as being able to include the IP address information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Mandal showing the specifics of VM ip address identification, into the VM identification of Weiner as modified by Myers, Chikovani, Yamasaki, Mukai for the purpose of increasing efficiency by allowing for the mapping to contain a plurality of tables, as taught by Mandal Col. 5 lines 45-58.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193